Title: From Alexander Hamilton to James Read, 19 September 1799
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            New York September 19, 1799
          
          I have received your letter of the thirtieth of August with it’s enclosure. 
          Doctor Cutlar has been mentioned to the Secretary of War as Surgeon to your regiment, and has received the usual support.
          The same has been done with respect to Lieutenant Long whom you propose as for the office of Adjutant.
          With great considn I am, Sir &c: &c:
        